FILED

uNlrEl) sTA'rEs DIsTR1cT CoURT SEP 2 5 2913
clen404 U.S. 519, 520 (l972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudz`cata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff lists a number of claims against the defendant identified as "Henrico Police
Dept," yet his complaint utterly fails to articulate any factual allegations to support any one
claim. As drafted, the complaint fails to comply with Rule 8(a) because it contains neither
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends
nor a short and plain statement of the claim showing that plaintiff is entitled to relief.
Accordingly, the complaint and this civil action will be dismissed. An Order consistent with this

Memorandum Opinion is issued separately.

    

Uni ed States District Ju ge

DATE;  /70/;